                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
               IN THE UNITED STATES DISTRICT COURT          November 15, 2019
                FOR THE SOUTHERN DISTRICT OF TEXAS           David J. Bradley, Clerk
                         HOUSTON DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

                                       CRIMINAL NUMBER H-15-564-53

JOSEPH ALBERTO LOPEZ,
et al .,

               Defendants.


                  MRMORANDUM OPIN ION AHn ORDER

     Pending before the court are Defendant Mike Bueno's Motion for

Trial in the McAllen Division      (MBueno's Motion to Transfer'')

(Docket Entry No. 1076), and defendant Jose Rolando Gonzalez's
First Amended Motion     Transfer of Case to the M cAllen Division

Pursuant     Local Criminal Rule 18    (nGonzalez's First Amended
Motion     Transfer/') (Docket Entry       1082).   For the reasons
stated below , Bueno's Motion       Transfer and Gonzalez's First

Amended Motion to Transfer will be denied .



                        Procedural Backqround

     The Third Superseding Indictment (Docket Entry No. 837) was
entered     this case on May 1O, 2018.            charges thirty-two

defendants with Consp iracy to Participate in Racketeering Activity

and various related offenses arising          of illegal activities

allegedly committed by members of the Tri-city Bombers IUTCB'')
criminal organization       South Texas.   Over     dozen defendants
remain under indictment . Other defendants have entered into Plea

Agreements or have had charges dismissed .         Four defendants have

already been sentenced ; many others await sentencing .

       On May          2019, the court entered an Order (Docket Entry
No. 1064) citing recently adopted Local Criminal Rule                  and
stating :

        Elqt appears that the charges against many or a1l of the
       defendants could be transferred to the McA llen Division
       of the court . Any parties seeking relief under Rule 18
       must file a motion to transfer by June 14, 2019. If the
       motion is opposed, responses must be filed by July 3,
       2019, and replies by July 12, 2019.1

The court's May 15, 2019, Order also advised the parties that

        gilf no defendant, or fewer than a1l defendants, file a
       motion to transfer, the court m ay on its own motion,
       after an opportunity for the parties to be heard,
       transfer this action in whole or in part to the McA llen
       Division .z

            June of 2019 defendants Bueno       and Gonzalez         filed

the pending motions to transfer this case          the McAllen Division

Pursuant to Local Criminal Rule 18 for the convenience of the

defendants and witnesses,                     prompt administration

justice.         In addition Bueno requests   hearing, ''Eiqf the Court
deems the Declaration attached                motion and the records

this case insufficient to demonstrate Ethat heq is entitled
Y'P iie f .//3



     lorder, Docket Entry No . 1064, p . 3 . Page numbers for docket
entries in the record refer to the pagination inserted at the top
of the page by the court's electronic filing system .

       2Id .

       3Bueno's Motion       Transfer, Docket Entry No . 1076, p .
                            court entered an Order (Docket Entry

No. 1096) directing the Government      include in its response to
the court's proposal to transfer,    chart specifying the following

information with regard       each defendant who has            pleaded

guilty and against whom charges are still pending :

     *     the location of the defendant's        home   and    the
           distance of the home from Houston;

     @     the location ts) where the events underlying the
           charges asserted against the defendant occurred;

     @     the nam es and location of each victim 's home and
           the distance of the hom e from Houston;

     @     the names and locations of each expected witness's
           home and the distance of the home from Houston ;

     @     the location of documents and records expected to
           be used as evidence ;

     @     the name and address of defendant's counsel;

     @     any impact the trial location will have on the
           timely and fair disposition of the case;

     @     any impact the trial location will have on docket
           m anagement ; and

     *     any impact the trial location          will   have
           courthouse space and security .4

     On August 16, 2019, the Government filed Government's Response

   the Proposed Intra-District Transfer of the Case to the McAllen

Division   (nGovernment's Response/')   (Docket    Entry No. 1115),
opposing transfer .




     4order, Docket Entry No . 1096, pp .
      On August           2019, defendant Juan Albert Mendez (#31), filed

Defendant's Opposition to Intra-District Transfer (Docket Entry
      1122) opposing transfer, on August 28, 2019, defendant Salomon
Robles     (#28) filed Salomon Robles' Response to Government's
Response           Intra-District Transfer         (Docket Entry            1123)
opposing transfer, and on August 29, 2019, five defendants, Ramon

de       Cerda (#26), Luis Alberto Tello (#4), Rolando Cruz (#12),

Roberto Cortez (#18), and Roberto Reyes (#25), jointly filed their
Opposition to Motion for Transfer to the McAllen Division Pursuant

to Local Criminal Rule 18 ('ADefendant's Opposition to Transfer/')
(Docket Entry No. 1125).


                                 II . Analv sis

       Citing inter alia Duroint v . United States,                   F .2d 39,

(5th Cir. 1967), United States v. Lipscomb, 299 F.3d
Cir. 2002), and United States v. Garza, 593 F.3d 385, 390 (5th Cir.
2010),     Bueno    and    Gonzalez   argue      that   this   case    should     be
transferred to the McAllen Division because the defendants and the

witnesses are from there and will be inconvenienced by a trial

Houston , the charges asserted against them lack ties                    Houston,

and        prompt administration               justice favors transfer.         The
Government and seven other defendants argue that the motions

transfer should be denied because venue is proper in Houston, and

because the factors the court must consider weigh against transfer .


                                      -
                                          4-
A.   App licable Law

     nln crim inal actions, the constitutional unit of venue        the

district, not the division .'' United States v . Alvarado ,        F .2d

                       Unit A 1981). See also Lipscomb,       F.3d at

337 (MThere is no Adivisional' venue         criminal cases.
Defendants seeking intra-district transfer are required to make

strong showing     prejudice.'' Lipscomb, 299 F.3d at
(citing United States v. Duncan, 919 F.2d 981, 985
1990)). Whether to transfer a criminal trial        another division

within the district is within the sound discretion of the court and

must be determined on the facts of each particular case . Lipscomb ,

299 F.2d 3d at 338 (nWe review a1l questions concerning venue under

the abuse of discretion standard./'). See also Garza, 593 F.3d at
388 (same).
     Intradistrict transfers such as that sought           Bueno

Gonzalez are governed by Federal Rule of Criminal Procedure

which provides:

     Unless a statute or these rules permit otherwise , the
     government must prosecute an offense in a district where
     the offense was comm itted . The court must set the place
     of trial within the district with due regard for the
     convenience of the defendant, any victim , and the
     witnesses, and the prompt administration of justice.
Convenience is determ ined by :     the distance from the defendant 's

home ;    the location of the defendant's witnesses; and

ability of the defendant's family and friends to attend the trial .
Garza,      F .3d at 390 . The Fifth Circuit has explained that this

factor also requires courts uto consider the convenience of the

venue to any victim ,''   id . at 389-90 n .     and has ''acknowledged

that the burden on a defendant increases when a transfer forces the

defendant's counsel to try a case far from his or her practice .''

Id. at      (citing Lioscomb, 299 F.3d         340).   uRule 18's second
textual factor - due regard to        . the prompt adm inistration of

justice         part a literal command that trials comply with the
Speedy Trial Act.'' Id . (internal quotations omitted). The Fifth
                                    factor requires courts to nweigh

the impact the trial location will have on the timely disposition

   the instant case .''     Id .   In addition         considerations

convenience and prompt administration of justice,               district
court may also consider factors such as speedy trial, docket

management, logistics, including courtroom availability, jail
space, and adequacy of security, and pretrial publicity .               See

United States v . Alvarez,           App 'x                        2014)

(per curiam) (citing Lipscomb, 299 F .3d at 340-44 . Application of
Rule 18 requires the court to balance the relevant factors .            See

Alvarado,      F.2d at         See also In re Chesson ,        F.2d 156,

    (5th Cir. 1990) (per curiam ) (''ln deciding the place of trial
within the district the court must balance the statutory factors

    convenience of the defendant and witnesses with the prompt

administration of justice.'').
B.   Application of the Law to the Facts

           Convenience of the Defendants, Victim s, and Witnesse s-




                 Convenience of the Defendants

     Bueno and Gonzalez argue that       trial       Houston would be

inconvenient for them because they lived and worked in the McAllen

Division before their arrests, and because attending trial

Houston , which is approximately 350 m iles from McA llen , would be

inconvenient and expensive for their families and friendsx      Bueno
asserts that         family and friends who will be attending trial

lack resources to travel to Houston,f and Gon zalez asserts that

most of his family and friends and other supporters reside

McAllen area, and would have to incur high expenses to attend trial

in Houston .7

     The   Government   argues     response   that            present

evidence that ''Gon zalez has friends and supporters who reside

the Houston area and that during the time of the charge Ed)
racketeering conspiracy Gon zalez leased an apartment         Houston

where he and other Enterprise members met to discuss Enterprise

business.''s    The Government also argues that




      sBueno's Motion to Transfer, Docket Entry No . 1076, pp . 12-13,
and Gon zalez's First Amended Motion to Transfer, Docket Entry
No . 1082, pp . 4-5.
     6Id . at 12 .

      RGonzalez's First Amended Motion        Transfer, Docket Entry
No . 1082, pp . 4-5.

     8Government's Response , Docket Entry        1115 ,
       Gon zalez's claim that his family and friends do not have
       the resources to attend the trial in Houston is without
       merit because since his incarceration on March 15,
       2017E,) his girlfriend, motherr father, son, sister and
       cousin have visited him regularly at the Joe Corley
       Correctional Facility in Conroe, Texas.        Gonzalez's
       parents reside in Alton , Texas, his girlfriend , son and
       a sister reside in Mission , Texas, another sister and
       brother-in-law reside in Corpus Christi, a friend resides
       in Pharr, Texas g,) and another           friend     resides     in
       Sugarland, Texasx
       Although holding trial       Houston w ill likely be inconvenient

for the two moving defendants who resided approximately                  m iles

away             near   McAllen,   Texas,    before   their    arrests,      and

conducting trial in Houston will be make           more expensive for the

family and friends of these two defendants                 attend the trial,

seven other defendants have filed oppositions                 the requested

transfer .

       In support       his opposition to transfer, defendant Mendez

states that ''many of Ehisq family Emembersq were able to attend his
initial appearance on August             2019,     Houston .vlo    Defendant

Robles states that ''Eaqfter reviewing the Government's response,
       defense does not oppose the Governm ent's version                 facts

stated       their response other than his involvement .              As such ,

    Rob les requests that his trial be held in the Houston Division



       9Id. at   5   (citing   Government's      Exhibit    17,   Joe   Corley
Detainee's Visitors History Log of Jose Rolando Gon zalez, Docket
Entry No. 1115-17).
     loDefendant's Opposition to Intra-District Transfer , Docket
Entry No . 1122, p . 1.
                                    -
                                        8-
of the Southern District       Texas.''ll   Robles also states that

''lalll of his family resides in McAllen including witnesses
against him are from the area . His family is poor and has limited

income but he has informed counsel that his family will attend his

trial if possible.''lz The five defendants who have filed          joint
opposition to the motions to transfer argue that

     there are 32 co-defendants here.       Fifteen (15) of them
     have entered into agreements with the government, eleven
     (11) of whom provided statements opposing transfer to
     McAllen on grounds of their subjective fears for their
     safety and that of their families should they be brought
     to McAllen to testify . Government's Exhibits 26-36.0

These five defendants also argue

     (tlhe ulocation of the defendants'' (i.e. not their homes)
     and the location of their attorneys is in the Houston
     Division . A s 50th have been detained, neither faces
     additional expenses for traveling to Court regardless of
     the location . And , neither is employed .



          The caselaw urged by Mr . Bueno and Mr . Gonzalez does
     not support the conclusion that they urge. Lip scomb and
     Garza set out the relevant factors, as the Court has
     noted. But , the application of those factors in those
     cases do not favor transfer . They b0th stand for the
     proposition that it could be an abuse of discretion for
     the Court to transfer the case over the objection of
     defendantsx4



     llsalomon Robles' Response to the Government's Response
Intra-District Transfer, Docket Entry No . 1123, p . 1 .
     12zd

     Hopposition to Motion for Transfer to the McA llen Division
Pursuant to Local Crim inal Rule 18, Docket Entry No . 1125, p . 7 .
     14Id . at 8 .

                                -
                                    9-
       Two of the defendants facing trial in this case seek transfer

      the McA llen   Division , seven    of    those    defendants     and   the

Governm ent   oppose    transfer .            only   factor          which

defendants    seeking    transfer    provide    substantive       argument   and

evidence is the inconvenience and expense that traveling to Houston

for    trial will    cause   their   family    and     friends.      While   the

convenience             two moving defendants            their fam ilies

friends weighs         favor of transfer , this factor alone does not

provide a sufficient reason to transfer. See Alvarez, 561 F . App'x

at        Because the convenience that transfer would provide to the

      moving defendants         outweighed               inconvenience that

transfer will cause the      majority of the remaining defendants who
oppose transfer, the court concludes that this factor weighs

against granting the motions to transfer.



                 Convenience of the Witnesses

       Neither defendant Bueno nor Gonzalez identify any defense

witnesses they intend to call at trial . Although defendants argue

that the governm ent's witnesses are likely to consist mostly of law

enforcement officers            civilians who reside                   McA llen

Divisionrls the Government argues that its trial witnesses reside

a11 over the United States as detailed in Government's Exhibits


      lsBueno's Motion to Transfer, Docket Entry No . 1076, p . 5, and
Gonzalez's First Amended Motion to Transfer, Docket Entry No . 1082,
p . 5.
16.16     The Government states that n Erqegardless of the location

trial, the Government will arrange for and fund travel for its

witnesses .     However, trial in Houston would be logistically more

convenient for out of town witnesses as the McAllen airport does

not offer direct flights from locations (other than) Houston
Da1las .''U     Citing the Declaration of a Supervisory Deputy United

States Marshals Service in McAllen , Texas, the Government asserts

that uEtqhe ETCB) Enterprise is still flourishing and has a strong
presence throughout           South Texas community,''18 that ''gtqhe
Enterprise also has a strong presence and maintains control of the

majority of the local jails and prisons in South Texas,''19 and that
nthe risks associated with cooperating defendants, witnesses and

victims who will testify on behalf of the Government is far greater

   the case be transferred        the McAllen Division .'/zo

        The five defendants who have filed a joint opposition to the
motions to transfer uagree with the government that the Houston

Division is far better equipped to handle a case of this size ,''21




        l6Government's Response, Docket Entry No . 1115, pp .

        z7za   at

        l8ld. at    (citing Exhibit 40, Docket Entry No. 1115-40).
        l9Id

        20Id

     zlopposition to Motion for Transfer to the McA llen Division
Pursuant to Local Criminal Rule 18, Docket Entry No . 1125, p . 12 .
                                  -
                                      11-
and assert that n Esqafety concerns not only victims and witnesses
and cooperators, but remaining co-defendants who have never been or

are no longer part      T CB ZZ22

     Because defendants have not identified any witnesses who would

be inconvenienced by trial          Houston , because travel      Houston

will be logistically m ore convenient for out of town witnesses than

travel      McAllen,   and because      the   Government   and   the   five

defendants who have filed a joint opposition to transfer have cited
uncontradicted evidence that risks for cooperating defendants and

witnesses who will be testifying on behalf of the Government will

be far greater if the case be transferred to the McAllen Division ,

the court concludes that the        convenience of the witnesses factor

weighs against granting the m otions to transfer .



                 Convenience of the Victim s

     Although several of the victims and their families reside in

the McAllen Division, the government asserts without objection that
     victim s,       Government's      confidential   sources, and

cooperating defendants a11 oppose transfer to the McAllen Division

for safety reasons. Citing allegations from the Third Superseding

Indictment, the Government argues that the TCB

     Enterprise is a violent and ruthless organization that
     preserves and protects its power through intimidation and
     violence.     A key purpose of the Enterprise is Etoj


     22Id
     intimidate, through violence and threat of violence ,
     potential    informants,  cooperating   defendants   and
     witnesses to keep them from cooperating with 1aw
     enforcement . Members of the Enterprise routinely engage
     in acts of violence such as murder and attempted murder .
     The Enterprise has a documented history of retaliating
     against individuals who cooperate with 1aw enforcement .
     A key Enterprise rule is never cooperate with law
     enforcement . Those who are marked for death and the
     safety of their family members is jeopardized.z3
Citing, inter alia,          reports     interviews       victims

confidential sources, the Government argues that

     (dlue to the violent nature of the ETCB) Enterprise, its
     documented history of retaliating against witnesses and
     anticipated publicity this trial will receive in McAllen ,
     . . . al1 the victims in this case oppose transfer to the

     McAllen Division for safety reasonsx 4
Because the Governm ent has presented uncontradicted evidence that

       the victims oppose transfer      the McAllen Division due

safety considerations, the convenience of the victims factor weighs

against granting the defendants' motions to transfer .



            Prompt Administration of Justice

     Defendant Gonzalez argues that the p rompt administration of

justice weighs          favor of transferring this case to McAllen
because there is no evidence that transfer to the McAllen Division




     z3Government's Response , Docket Entry No .      1115, pp .
    17-22 .
     M Id   at     n.
would unduly burden the McA llen courts or delay the tria1.25

Observing that Gonzalez has                  retained attorneys, one of whom

resides             Houston    and   one      whom   resides          M cAllen,

Government acknowledges that 'AEbqecause Gonzalez has retained
counsel who               remain on the case, a transfer would not delay his

individual case .''26          Although based         Houston and appointed ,

Bueno's attorney uoffers to 'travel with the case,'''27                     order to

prevent delay .           Gonzalez and Bueno, however, are only two of more

than a dozen defendants who are facing a joint trial in this case.
The Government              asserts without objection that ten of the
defendants pending trial have court appointed counsel based

Houston who have represented them since their arrests and with whom

attorney-client relationships have been formed .                 The Government

estimates that              the case is transferred to the McA llen Division

and attorneys from there are appointed to represent the defendants

who now have court-appointed counsel,                          take        least

months          for new    counsel         be prepared   for   trial       given   the

complexity            the charges and the voluminous discovery                     this
C a se . v 28




      zsGonzalez's First Amended Motion to Transfer , Docket Entry
No . 1082, pp . 6-7 .

        M Government's Response , Docket Entry No . 1115, p .

        z7Bueno's Motion to Transfer , Docket Entry No . 1076, p .

        z8Government's Response , Docket Entry No .                   p.
     The five defendants who have filed a joint opposition to the
motions to transfer argue that

     Etqransfer to McAllen would cause significant harm to the
     fairness of the proceedings in that the pool of jurors
     are far more likely to be biased against TCB m embers due
     to intense media coverage of the decades of investigation
     and prosecution of TCB members that have taken place
     there . Had the case been located in McAllen at the time
     of the Third Superseding Indictment, at least Mr. de la
     Cerda and possibly other defendants would have filed a
     Motion for change of Venue pursuant to Federal Criminal
     Procedure Rule 21 . The publicity expected to accompany
     this case will further taint potential jury members and
     make it impossible to seat a fair and unbiased jur gy).
     Should the Court order a hearing on the question of
     Transfer, evidence would be proffered that m embers of the
     public in South Texas are far more likely to fear violent
     crime, more likely to believe their own m ovements are
     curtailed by the threat of violence; and more likely to
     believe they have family members who have been harmed or
     threatened with harm as a result of the activities of
     alleged criminal organizations . It is a small community
     and - true or not - lore regarding the TCBS plays a vivid
     part in the public imagination . Houston, on the other
     hand, is the third largest metropolitan area in the
     country and few, if any, potential jurors have any prior
     familiarity with the TCB.    Where such extraordinarily
     prejudicial publicity can be completely cured by a change
     in venue the Court should grant transfer away from the
     division where the bias is so prevalent .

          Several CJA panel attorneys have indicated that they
     would move to withdraw if gthe) case Eis) transferred,
     including counsel for Mr . Silva in addition to those
     listed on the attachment to this pleading . . . . Any new
     local counsel would then need time to get up to speed .29

The Government asserts and the court agrees that n Eiqnsofar as
there is a danger of delay in transferring the trial to the McA llen



     zgopposition to Motion for Transfer to the McAllen Division
Pursuant to Local Criminal Rule 18, Docket Entry No . 1125, pp . 11-
12 .
division due to issues of defense counsel representation, the

prompt administration of justice factor weighs against intra-
district transfer.''3o



          Other Factors

     Although   Gonzalez does   not       argue   that   the   court   should

consider factors other than those factors stated in Rule               Bueno

argues that factors typically considered w ith respect             requests

    interdistrict transfer under Rule             may be considered ,

that many of those factors weigh heavily in favor of transfer .3l

Review of Bueno's arguments, however, show that while one of

Rule 21 factors weighs in favor of transfer that factor                factor

also considered under Rule          The only factor weighing            favor

of transfer is the convenience to the moving defendants and their

fam ily and friends . Conducting the trial in Houston, approximately

    m iles from Bueno's pre-arrest residence              McAllen, will be

inconvenient for Bueno and his family and friends who reside

McA llen Division and will have to bear the expense of traveling to

Houston to attend the trial . This factor alone, however, does not

provide a sufficient reason to transfer . See Alvarez, 561 F. App 'x

at 381   (finding this factor alone insufficient to reverse
district court's decision to transfer venue over the defendant's


     Msovernment 's Response, Docket Entry No . 1115,

     M Bueno's Motion to Transfer, Docket Entry No . 1076, pp . 11-14.
                                -
                                    16-
objection).           Moreover, other factors that courts consider under
b0th Rule 18 and Rule 21, which the court has already concluded

weigh against transfer, include the convenience of the witnesses,

the convenience of the victims, and the prompt adm inistration of

justice.
     Asserting that nEeqvents pertinent to Bueno's Indictment a11
occurred in or adjacent to Hidalgo County, Texas,''32 and that ''Enlo
act relative to what is charged against him occurred           Houston

surrounding areas, according to the Indictment,'/o Bueno argues that

the location of the events of the case weigh in favor of transferx 4

The Governm ent responds that

     (aqs        detailed        Government's   Exhibits   1-16,
     Government will present evidence at trial that both Bueno
     and Gonzalez are members of a racketeering enterprise
     that engaged in criminal activities not only a11 over the
     State of Texas, but also all over the United States .
     Although some of the violent crimes occurred in South
     Texas, the Enterprise lq engaged in drug trafficking and
     money laundering in Houston , Falfurrias, A lice , Victoria,
     Austin , Waxahachie, Dallas and Mesquite, Texas.         The
     ongoing drug and money laundering conspiracies also
     involved    the   distribution    of   cocaine,      heroin,
     methamphetamine, and marijuana to co-conspirators in
     Ohio, O klahoma , Missouri, Indiana and South Dakota and
     then the repatriation of drug proceeds from those
     locations back to Enterprise members in South Texas . The
     TCB'S criminal activities also occurred in the country of
     Mexico . Violent crim es also occurred outside of Texas .
     The Government will present evidence that Gonzalez along



     32yd        at

     331d
     34.'
        ra
        + %*'*
     with four co-defendants, participated in two murders in
     Indiana on behalf of the Enterprise .

          The Government will also present evidence at trail
     that Bueno himself participated in criminal conduct that
     occurred outside of McAllen , Texas and in Dallasr Texas,
     Houston , Texas, Falfurrias, Texas, Oklahoma City and
     Tulsa, O klahoma , A rkansas, and St. Louis, Missouri. At
     trial, the Government will present evidence that Gonzalez
     personally participated in criminal conduct that occurred
     in McAllen , Texas, Houston, Texas, Falfurrias, Texas,
     Mesquite, Texas, Dallas, Texas, Victoria , Texas,
     Waxahachie, Texas, St . Louisr Missouri, Ft . Wayne,
     Indiana, Toledo and Columbus, Ohio, Oklahoma City,
     Oklahoma, and Sioux Falls, South Dakota .35

     The five defendants who have filed a joint opposition to the
motions      transfer argue that n laqs the government has shown
numerous witnesses and pertinent events are located around the

State and the country .   This case is by no means contained to the

McAllen Division .''3f

     While many of the defendants' crim inal activities allegedly

occurred in the McA llen Division, the crim inal activities at issue

are not confined to the McAllen Division , and are alleged to have

occurred elsewhere, including Houston . The location of the alleged

conduct therefore weighs against transfer .

     The Government also argues that the location of documents and

records weigh against transfer because the evidence




     M Government's Response, Docket Entry No . 1115, pp .

     M opposition to Motion for Transfer to the McA llen Division
Pursuant to Local Criminal Rule 18, Docket Entry No . 1125, p . 7.
                                -
                                    18-
electronic format and readily portable ,3? that the threat of pre-

trial publicity weighs against transfer because with a much smaller

jury pool in McAllen it         likely be difficult to empanel a jury
with no prior know ledge of the criminal enterprise at issue,38 and

that docket management weighs against transfer because,

reasons detailed in the declaration of a Supervising Deputy of the

United States Marshals Service, transfer would impose not only

hardship but also security risks on the already strained McAllen

Division docket and court operationsx g        Bueno does        offer
argument        evidence      counter these   arguments made by the

Government .    Instead, Bueno admits that the documents and records

are        readily portable because they have         been reduced to

electronic formatzo and acknowledges that he does not have
information necessary to evaluate docket conditions.4l       The court

concludes therefore that apart from the factor relating              the

convenience of the defendant and his family and friends              may

want       attend the trial, Bueno has failed         raise any other

factors that weigh in favor of transfer .




       M Government's Response, Docket Entry No . 1115,

       38Id . at 12-13 .
       39Id . at 13-14 .

       4oBueno's Motion to Transfer , Docket Entry No . 1076, pp .

       4lId. at 14 .
   Defendant Bueno's Request for a Hearinq

     Bueno's motion to transfer ends with the following request for

  hearing: nIf the Court deems the Declaration attached                 this

motion and the records in this case insufficient to demonstrate

Defendant is entitled to relieflrj Defendant requests a hearing.//4z
Evidentiary hearings are not granted as          m atter     course; they

are held only when the defendant alleges sufficient facts which, if

proven, would justify relief. See United States v. Smith, 546 F.2d
1275, 1279-1280 (5th Cir. 1977):          United States v. Poe, 462 F.2d
    (5th Cir. 1972), cert. denied, 94 S.Ct .           (1973). Whether to
grant          request for a hearing is a matter within the court's

discretion . Poe, 462 F .2d at 197 . uAn evidentiary hearing is not

required where none of the critical facts are in dispute and the

facts as alleged by           defendant      true would       justify
relief requested .'' Smith, 546 F .2d at 1279-1280 .

        Bueno's motion to transfer contains        lengthy argum ent why

this action should be transferred to the McA llen Division .            Yet,

alm ost as an afterthought, the motion ends with a general request

          hearing .     For the reasons stated     above the court has

concluded that the factors the court is to consider when analyzing

the motions           transfer weigh against transferring this case

the McAllen Division .       Because Bueno 's hearing request neither

identifies witnesses that        could be     called       provide   useful


        42:d    at

                                   -
                                       20-
evidence , nor describes how , if given              opportunity, he would

augment the arguments and evidence already subm itted , the court

concludes that Bueno's request          a hearing should be denied .



                    111 . Conclu sions and Order

     For the reasons stated in 5 II.B , above,              court concludes

that neither Bueno nor Gonzalez have made any showing of prejudice,
and that the balance        factors      be considered when analyzing

motions      intradistrict transfer weigh against granting their

motions      transfer     this   case          the    McA llen   Division .

Accordingly, Defendant Mike Bueno's Motion for Trial in the McAllen

Division, Docket Entry No . 1076,         DENIED ; and defendant Jose

Rolando Gonzalez's First Amended Motion for Transfer of Case to the

McAllen Division Pursuant to Local Crim inal Rule 18r Docket Entry

No . 1082,    DENIED .    For the reasons stated in 5                 above,

Bueno's request          hearing is DEN IED .

     SIGHRD at Houston , Texas, on this the 15th day of November ,

2019.



                                                        e




                                           F
                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE
